Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the combination of limitations presented in the claim are not found within the prior art, particularly:
	“A semiconductor device comprising: a first master which is configured to issue a write request and a read request; 5a memory controller which includes a buffer configured to store the write request and the read request, and which is configured to access a memory in accordance with the write request and the read request stored in the buffer; a central bus-control system which is configured to output 10first access-right granting signals and a training slot signal, and which is operable by switching between a first operation mode and a second operation mode; a first write request issuance control unit which is coupled between the first master and the memory controller, which is 15configured to receive the write request issued from the first master, and which is configured to output, to the memory controller, the write request received from the first master in response to the first access-right granting signal; a first read request issuance control unit which is coupled 20between the first master and the memory controller, which is configured to receive the read request issued from the first master, and which is configured to output, to the memory controller, the read request received from the first master in response to the first access-right granting signal; and 25a training circuit which is configured to execute training for the memory in response to the training slot signal, wherein the central bus-control system comprises a training control unit and a grant selection control unit, wherein the training control unit is configured to notify 30the grant selection control unit of switching between the first - 56 - DM US 176196020-1.067237.1915operation mode and the second operation mode, and which is configured to generate the training slot signal, wherein the grant selection control unit is configured to generate the first access-right granting signals based on free 5space information on the buffer, Quality of Service (QoS) information of the first master and notifying of switching between the first operation mode and the second operation mode, and is configured to output the first access-right granting signal to the first write request issuance control unit and the 10first read request issuance control unit, respectively, wherein the central bus-control system is configured to operate in the first operation mode during a first period, wherein the first period includes a second period including a period during which the training is executed, and a third 15period including a period the training is not executed, wherein the grant selection control unit is configured to output the first access-right granting signal to the first write request issuance control unit in the first period; wherein the grant selection control unit is configured not 20to output the first access-right granting signal to the first read request issuance control unit in the second period; and wherein the grant selection control unit is configured to output the first access-right granting signal to the first read request issuance control unit in the third period.”
Nakazono et al. (US 7,610,421 B2) teaches a system containing a us arbitration which control access rights to a bus based on a buffer’s available space; Yoshida et al. (US 2014/0223053) teaches a system comprising a plurality of masters and a memory controller connected by a bus, wherein the required quality for each bus master is considered when controlling access rights; Kanzaki (US 2002/0161956 A1) teaches bus master arbitration based on transfer rate, which is an example of a QOS; Lunadier (US 2017/0017593 A1) teaches quality of service drives master selection.  Sato et al (US 9,111,632) teaches a semiconductor device that coordinates calibration (training) and refresh cycles for memory;  Kitamura (US 2009/0013144 A1) teaches selecting from a plurality of masters; Jammula et al. (US 2009/0295438 A1) teach timing calibration of write and read requests at a memory controller.   Jammula (US 2016/0172013 A1) teaches training a memory controller command and address signals.   
However, the prior art neither teaches nor suggests the teaching of a semiconductor device that grants access rights based on both  free space information on the buffer and quality of service (QoS) information of the first master and notifying the switching between  the first access-right granting signal to the first write request issuance control unit and the first read request issuance control unit, respectively’ with all of the limitations in conjunction with one another as set forth to form the independent claims 1-14.
A search failed to identify a teaching, alone or in combination, to overcome these deficiencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138